DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
The amendments to the claims, specification, and drawings filed 08/22/2022 have been considered and entered.
Response to Arguments and Affidavits
Applicant's arguments and Declarations (x2) filed 08/22/2022 have been fully considered.
Regarding the 112 rejections, Applicant argued that the amendments overcame said rejections; the Examiner is mostly in agreement, EXCEPT for claims 12 (and further new dependent claim 19). See present rejections for details.
	Regarding the IDS and 102(a)(1) anticipatory prior art rejection over non-patent literature Ultrasonic Coupled Passive Wireless Oscillating Sensor System, Attorney argued that the date on the IDS dated 02/11/2020 was mistaken. The Examiner has tried searching for the alledged date of January 1st and found no evidence of there being a publication of the non-patent literature in question for this date, therefore the Examiner finds plausible Attorney’s argument that the January 1st of 2017 date is incorrect. The Examiner will correct the previous IDS with annotation to strike through the aforementioned entry and make a note thereon that a corrected entry appears on the later submitted IDS dated 08/22/2022.

    PNG
    media_image1.png
    366
    709
    media_image1.png
    Greyscale

	Further regarding the 102(a)(1) anticipatory prior art rejection, Applicant submitted declarations under 37 CFR 1.132 that the date of publication of the aforementioned NPL was August 15 of 2017. However, the Examiner emphasizes that the NPL being referenced by Applicant is version 2, whereas the Examiner is relying on version 1, where version 1 of the aforementioned NPL cited by the Examiner has the publication date of 09 August 2017. The Examiner further notes that this date is provided independently by both Proceedings (see Examiner provided copy of version 1 previously of record) and Research Gate (see new factual evidence, snip of which is shown above; see Appendix) are considered trustworthy, corroborating, and more probative of the material fact of public disclosure date than the point provided by Applicant that a Scientific conference date was held in September of 2017 and that a paper (noted by the Examiner as version 2) was upload on 12 August 2017 and further later published on 15 August 2017. The Examiner is therefore not persuaded that the date of publication of the second version invalidates the earlier publication date of the first version.
	The Examiner further re-emphasizes (see summary of interview dated 17FEB2022) that patentability appears to be contingent not on the date of publication, but whether the grace period exception applies (i.e.., depends on NPL Author Thomas Schaechtle). MPEP 2153.01(a) provides the following guidance (excerpts therefrom; emphasis added in bold):
Specifically, Office personnel will not apply a disclosure as prior art under AIA  35 U.S.C. 102(a)(1) if the disclosure: (1) was made one year or less before the effective filing date of the claimed invention; (2) names the inventor or a joint inventor as an author or an inventor; and (3) does not name additional persons as authors on a printed publication or joint inventors on a patent. 

If, however, the application names fewer joint inventors than a publication (e.g., the application names as joint inventors A and B, and the publication names as authors A, B and C), it would not be readily apparent from the publication that it is by the inventor (i.e., the inventive entity) or a joint inventor and the publication would be treated as prior art under AIA  35 U.S.C. 102(a)(1).

The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under AIA  35 U.S.C. 102(a) due to an exception in AIA  35 U.S.C. 102(b). See MPEP § 717. In the situations in which it is not apparent from the prior disclosure or the patent application specification that the prior disclosure is by the inventor or a joint inventor, the applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) because the prior disclosure was by the inventor or a joint inventor. MPEP § 2155.01 discusses the use of affidavits or declarations to show that the prior disclosure was made by the inventor or a joint inventor under the exception of AIA  35 U.S.C. 102(b)(1)(A) for a grace period inventor disclosure.

In the present case, the non-patent literature publication Ultrasonic Coupled Passive Wireless Oscillating Sensor System dated 09 August 2017 (version 1) is prior to Applicant’s foreign filing date priority of 08/12/2017, but less than one year therebefore. Said NPL (version 1) names Thomas Schaechtle as an (additional) author of said publication whereas Thomas Schaechtle is not a joint inventor of the instant application. The Examiner has therefore in accordance with the guidance treated said publication as prior art under AIA  35 USC 102(a)(1). Applicant has not submitted a declaration/affidavit under 37 CFR 1.130 (instead only under 1.132). Since 37 CFR 1.116(e) limits admitting affidavits after final without sufficient reason for why the affidavit was not earlier presented (in the present case, clarification pertaining to Schaechtle could have been so presented as requested by the Examiner; see at least Summary of Interview dated 17FEB2022 requesting clarification of said author), the Examiner has however looked to the provided declarations under 37 CFR 1.132 to see if it would be readily apparent therefrom if Thomas Schaechtle’s presence as an author of the NPL was reasonably explained and that an unequivocal statement that the instant application named inventor(s) invented the subject matter of the disclosure (NPL) in question (i.e., the Examiner has looked to see if after-final Applicant could merely correct a technicality by correcting the regulation listed).  The Examiner identifies that: the (additional) author Thomas Schaechtle declares that he (Schaechtle) was involved in the work leading to the NPL disclosure (but not the instant application invention); and that Inventor Taimur Aftab declares that Schaechtle was a student worker and carried out numerous test measurements and supporting work for Inventor Reindl’s working group and that this is why he (Schaechtle) was included as a co-author of the NPL disclosure, and further that Schaechtle was never involved in the Invention Measuring Apparatus with a Passive Cooperative Target. The Examiner accepts that Schaechtle is unequivocally not an inventor of the instant application; however the criteria in question (see MPEP 2155.01) is instead whether Schaechtle is a co-inventor of the NPL (treated as) prior art disclosure (not the instant application). In the present case, Applicant has failed to properly file a 37 CFR 1.130 to establish that the NPL disclosure is not prior art, and further, while 37 CFR 1.130 provides a mechanism for the submission of evidence to disqualify a disclosure as prior art or otherwise traverse a rejection, an applicant’s or patent owner’s compliance with 37 CFR 1.130 only means that the applicant or patent owner is entitled to have the evidence considered in determining the patentability of the claim(s) at issue and does not mean that the applicant or patent owner is entitled as a matter of right to have the rejection of, or objection to, the claim(s) withdrawn. For all of the above reasons, Applicant’s arguments and the provided declarations under 37 CFR 1.132 are insufficient to overcome the rejection. Prosecution is closed as put forth in the Conclusion. 
Drawings
The drawings (all figures) are objected to under 37 CFR 1.84(l) and corresponding PCT Rule 11.13(a) for being unsatisfactorily reproducible. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

Correspondingly, the drawings are objected to under PCT Rule 11.11(a), the Examiner emphasizing that catchwords are indispensable for non-descriptive representations (blocks).
Element(s) 1-8 & 11-14 need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), and MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”). Appropriate Correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 12, 19, and 20 is/are objected to because of the following informalities:  
As to claim 20,
 
 the “seventh frequency range” is repeated (count correction requested).
As to claims 12 & 19, 
 the Examiner objects to the redundancy of limitations (“transmitted by a signal other than the interrogation unit”) and the introduction of a claim limitation ambiguously in claim 12 (see related 112b/2nd indefinite rejection) followed by the definitive claiming thereof in dependent claim 19. The Examiner suggests:
12. (Suggested amendment) The system according to claim 1, wherein the interrogation signal
19. (Suggested amendment) The system according to claim 12, wherein the interrogation signal is transmitted
Dependent claim(s) of objected to claim(s) is/are likewise objected to. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Regarding claim(s) 12 and claim 19,
  the phrase "preferably" (still) in claim 12 renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention, whereas further dependent claim 19 includes the same limitations without the “preferably” merely in a different order. It appears to the Examiner—based on the other amendments—that Applicant intended to separate out the limitation (“as at least on rectangular pulse”) from claim 12 into new claim 19. See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8-11, and 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1)* as being anticipated by previously cited Aftab et al (Ultrasonic Coupled Passive Wireless Oscillating Sensor System; hereafter “Aftab”). 
*Examiner notes that the date of this NPL is in question, please see at least IDS, Interview Summary, and Affidavits. The IDS originally listed the date of January 1st of 2017, the copy of the NPL provided by Applicant is dated August 12th of 2017, and the Examiner has provided a copy to the record, relied upon herein, dated August 9th, 2017. Additional information and analysis of the questioned date provided in the Response to Arguments and Affidavits.

Regarding independent claim 1,
 
 Aftab discloses a system (Title “Ultrasonic Coupled Passive Wireless Oscillating Sensor System”)  comprising a first electroacoustic transducer (Tx) connected to an interrogation unit (function generator) and at least one second electroacoustic transducer (unlabeled transceiver directly connected to quartz tuning fork resonator; Rx indirectly connected to quartz tuning fork resonator) connected to a resonator (quartz tuning fork resonator), 
wherein the first electroacoustic transducer (Tx) and the second electroacoustic transducer (transceiver) form an acoustic channel (ultrasonic channel) and the second electroacoustic transducer (transceiver) forms with the resonator (quartz tuning fork resonator) a passive cooperative target (coupled passive wireless system) which, upon receiving an interrogation signal (pulse) from the interrogation unit (function generator), transmits a response signal via the acoustic channel (ultrasonic channel), and 
wherein the interrogation signal (pulse) has a higher energy than the response signal (see Section 3. Proof of Concept, figure 2 showing measurement setup, and figure showing plots). 

Regarding claim 3, which depends on claim 1,
 
 Aftab discloses wherein the first and/or the second electroacoustic transducer (transceiver) is an acoustic transducer, for ultrasound or infrasound (Title “Ultrasonic Coupled Passive Wireless Oscillating Sensor System”).

Regarding claim 17, which depends on claim 3,
 Aftab discloses wherein the first and/or the second electroacoustic transducer (transceiver) is a bidirectional (second transducer is a transceiver), acoustic transducer).

Regarding claim 4, which depends on claim 1,
 
 Aftab discloses wherein the resonator (quartz tuning fork resonator) is a resonator (quartz tuning fork resonator) with a high Q-factor (section 3 Proof of Concept “quartz tuning fork resonator with a high-Q”; see also section 5 Conclusion “Q factor of the resonator must be high”).
 
Regarding claim 5, which depends on claim 1,
 
 Aftab discloses wherein the resonator (quartz tuning fork resonator) stores at least a part of the energy of the interrogation signal (pulse) due to the high Q-factor (high-Q) until an environmentally induced signal reflection of the interrogation signal (pulse) has decayed (see figs. 3-4 and Sensor Characterization, particularly pertaining to high-Q factor and resonator ringing). 

Regarding claim 6, which depends on claim 1,
 
 Aftab discloses wherein the resonator (quartz tuning fork resonator) is a (silent) thin-film resonator, (silent) piezoelectric thin-film resonator, (silent) a dielectric resonator, or (disclosed) a quartz tuning fork resonator (quartz tuning fork resonator). 

Regarding claim 8 and claim 9, where claim 8 depends on claim 1 and claim 9 depends on claim 8,
 
 Aftab discloses (limitation of claim 8) wherein the resonator (quartz tuning fork resonator) has at least one resonance frequency as a function of a measured quantity, and (limitation of claim 9) wherein the resonance frequency is temperature-response compensated (see sections 3 and 4 pertaining to temperature sensing tuning fork resonator). 

Regarding claim 10, which depends on claim 1,
 
 Aftab discloses wherein the response signal is shifted in frequency relative to the interrogation signal (pulse) (Section 3 “The shift of frequency from the excitation to the resonance frequency proofs the presented concept”; see shift stated in fig. 3; see also more generic background explanation of shift in Section 2). 

Regarding claim 11, which depends on claim 1,
 
 Aftab discloses wherein the interrogation signal (pulse) is transmitted by the interrogation unit (via function generator to acoustic channel).

Regarding claim 13, which depends on claim 1,
 
 Aftab discloses wherein the passive cooperative target (coupled passive wireless system) does not comprise active electronic components (noted by Examiner that Aftab’s passive system is so absent active electronic components). 

Regarding claim 14, which depends on claim 1,
 
 Aftab discloses wherein the passive cooperative target (coupled passive wireless system) does not comprise its own energy source (noted by Examiner that Aftab’s passive resonant system is so absent its own energy source). 

Regarding claim 15, which depends on claim 1,
 
 Aftab discloses wherein the passive cooperative target generates its energy 4required to transmit the response signal from the interrogation signal (pulse) via the acoustic channel (ultrasonic channel) (see fig. 2 and sections 3-4). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 16, 20, 22, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aftab.
Regarding claim 2, which depends on claim 1,
 Aftab teaches wherein the interrogation unit (previously noted in the proof of concept portion as function generator of fig. 2) is a software defined interrogation unit (fig. 1, Software Defined Ultrasonic Radar; see section 2 Concept for the Wireless Sensor System) (Examiner notes that one of ordinary skill in the art would at once envisage that the Concept for the system and the Proof of Concept of the system are at once together the disclosed Ultrasonic Coupled Passive Wireless Oscillating Sensor System, merely conveniently described in sections).
Furthermore, either one of ordinary skill in the art at the time the invention was effectively filed would at once so envisaged the above assertion, or nevertheless, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Aftab’s Concept and Proof of Concept for the expected complimentary advantages of controlling the generation & readout of ultrasonic communication and selective commercially available electronic components thereby providing increased control and low costs.

Regarding claim 16 and claim 20 and claim 22 and claim 25, where claim 16 depends on claim 1 and where claim 20 depends on claim 16 and where claim 22 depends on claim 16 and where claim 25 depends on claim 16,
 
 Aftab discloses wherein the acoustic channel (ultrasonic channel) is located in a frequency range from 1 kHz to 10 THz, (claim 20) wherein the acoustic channel (ultrasonic channel) is located in a first frequency range of 1 kHz to 10 kHz, or in a second frequency range from 10 kHz to 50 kHz, or in a third frequency range from 50 kHz to 250 kHz, or in a fourth frequency range from 250 kHz to 1 MHz, or in a fifth frequency range from 1 MHz to 10 MHz, or in a sixth frequency range from 10 MHz to 100 MHz, or in a seventh frequency range from 100 MHz to 400 MHz, or in a seventh frequency range 400 MHz to 600 MHz, or in an eighth frequency range from 600 MHz to 900 MHz, or in a ninth frequency range from 900 MHz to 1 GHz, or in a tenth frequency range from 1 GHz to 5 GHz, or in a further frequency range from 5 GHz to 10 GHz, (claim 22) wherein the acoustic channel (ultrasonic channel) is located in a frequency range of 10 kHz to 19 kHz, or 19 kHz to 50 kHz, or 20 kHz to 45 kHz, or 20 kHz to 25 kHz, or 25 kHz to 44 kHz, or 44 kHz to 45 kHz, and (claim 25) wherein the acoustic channel is located in a frequency range from 20 Hz to 20 kHz, or 20 kHz to 1 GHz, or 1 GHz to 10 THz. (about 40 kHz exemplary shown in fig. 3; about 32 kHz exemplary shown in fig. 4; the Examiner further notes that the chosen frequency appears to be merely corresponding to the commercially available electronic components utilized as well as based upon the chosen temperature parameter sensed, see Section 3).
For compact prosecution, the Examiner further addresses the claimed alternative ranges outside of Aftab’s disclosed examples, the Examiner again (see Office Actions dated 02/17/2020 & 02/22/2022) respectfully noting that it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05. In the present case, it is still the Examiner’s position that an ordinary artisan before the effective filing date of the claimed invention would have been capable of choosing the desired frequency range for the application and circumstances of the measurement and environment thereof; the Examiner notes that Applicant has not provided identification of the criticality for any particular claim range nor provide any pertinent explanation contrary to the Examiner’s afore-stated position of ordinary skill & optimization of range.  Additionally the Examiner additionally notes that lower frequencies generally have greater depth penetration (such as transmission through a wall/container), whereas higher frequencies generally produce greater resolution, that certain frequency ranges are damaging to human health or annoyingly within human hearing range, that environments may have frequency dependent acoustically reflective/absorbent surfaces, and that other sounds of machinery or other noises—or even similar devices operating within hearing range of each other—may already occupy a particular range of frequencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 21 and 23-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Aftab.
Regarding claim 21 and claim 23 and claim 24, where claim 21 depends on claim 16 and where claim 23 depends on claim 16 and where claim 24 depends on claim 16,
 Aftab teaches wherein the acoustic channel (ultrasonic channel) is located in an ultrasonic frequency range.
Aftab does not teach (claim 21) wherein the acoustic channel is located in a frequency range of 3 kHz to 5 kHz, or 5 kHz to 10 kHz, nor (claim 24) wherein the acoustic channel is located in a frequency range from 1 mHz to 1 kHz, or 1 mHz to 0.5 Hz, or 0.5 Hz to 1 Hz, or 1 Hz to 500 Hz, or 1 Hz to 100 Hz, or 70 Hz to 95 Hz, or 100 Hz to 250 Hz, or 250 Hz to 1 kHz. Aftab is silent to (claim 23) wherein the acoustic channel (ultrasonic channel) is located in a frequency range of 50 kHz to 100 kHz, or 100 kHz to 250 kHz.
The Examiner respectfully notes that it had been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05. In the present case, it is still the Examiner’s position that an ordinary artisan before the effective filing date of the claimed invention would have been capable of choosing the desired frequency range for the application and circumstances of the measurement and environment thereof; the Examiner notes that Applicant has not provided identification of the criticality for any particular claim range nor provide any pertinent explanation contrary to the Examiner’s afore-stated position of ordinary skill & optimization of range.  Additionally the Examiner additionally notes that lower frequencies generally have greater depth penetration (such as transmission through a wall/container), whereas higher frequencies generally produce greater resolution, that certain frequency ranges are damaging to human health or annoyingly within human hearing range, that environments may have frequency dependent acoustically reflective/absorbent surfaces, and that other sounds of machinery or other noises—or even similar devices operating within hearing range of each other—may already occupy a particular range of frequencies.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Aftab in view of previously cited Reindl et al (Theory and Application of Passive SAW Radio Transponders as Sensors; hereafter “Reindl”). 
Regarding claim 7, which depends on claim 1,
 
 Aftab does not teach wherein the resonator is a single-port resonator.
Reindl teaches a resonator that is a single-port resonator (1-port resonator of fig. 8) (page 1284 Section B Resonators “SAW sensor using 1-port resonators. An interrogation signal
 excites the resonators. The received energy is stored in
 the resonator cavities. The number of stored wave lengths
 is given by the loaded quality factor Q, which also gives
 the decay time of the resonator. The signal is delayed and
 retransmitted to the interrogation unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute Reindl’s single-port resonator for Aftab’s resonator for expected advantages such as versatility of measurement type including for temperature, pressure, torques, and/or currents, as well as being a good choice to achieve necessary delay time.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Aftab in view of previously cited Kalinin (MODELLING OF A WIRELESS SAW SYSTEM FOR MULTIPLE PARAMETER MEASUREMENT; hereafter “Kalinin”). 
Regarding claim 18, which depends on claim 11,
 
 Aftab teaches wherein the interrogation signal (pulse) is transmitted by the interrogation unit (via function generator to acoustic channel).
Aftab is silent to wherein the interrogation signal is transmitted by the interrogation unit as at least one rectangular interrogation pulse and/or a beat signal and/or a frequency-modulated interrogation signal. 

    PNG
    media_image2.png
    220
    384
    media_image2.png
    Greyscale

Kalinin teaches wherein the interrogation signal is a rectangular interrogation pulse (Title “MODELLING OF A WIRELESS SAW SYSTEM FOR MULTIPLE PARAMETER MEASUREMENT”; section II “The unit radiates a rectangular RF pulse”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kalinin’s rectangular pulse with Aftab’s interrogation thereby providing a conventional pulse (Examiner took Official Notice that rectangular interrogation pulses are conventional; see also other prior art of record which factually supports this assertion) for sharp distinction of on/off resulting in easier discrimination of sensor function and/or more reliable selective excitation of the resonator.

Claim(s) 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Aftab in view of previously cited Kalinin and in further view of previously cited Yeary et al (US 20140119162 A1; hereafter “Yeary”). 
Regarding claim 12 and claim 19, where claim 12 depends on claim 1 and where claim 19 depends on claim 12, as best understood,
 Aftab teaches wherein the interrogation signal (pulse) is transmitted by a signal source.    
Aftab does not teach items: 1) wherein the interrogation signal (pulse) is as at least one rectangular interrogation pulse; and 2) wherein the interrogation signal is transmitted by a signal source other than the interrogation unit. 
Regarding item 1), Kalinin teaches wherein the interrogation signal is at least one rectangular interrogation pulse (Title “MODELLING OF A WIRELESS SAW SYSTEM FOR MULTIPLE PARAMETER MEASUREMENT”; section II “The unit radiates a rectangular RF pulse”; see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kalinin’s rectangular pulse with Aftab’s interrogation thereby providing a conventional pulse (Examiner took Official Notice that rectangular interrogation pulses are conventional; see also other prior art of record which factually supports this assertion) for sharp distinction of on/off resulting in easier discrimination of sensor function and/or more reliable selective excitation of the resonator.
Regarding item 2):
Kalinin teaches radio frequency interrogation (section II “The unit radiates a rectangular RF pulse”; see fig. 1)
Yeary teaches wherein the interrogation signal is transmitted by a signal source other than the interrogation unit (Title “Ultrasonic Communication System For Communication Through RF-Impervious Enclosures And Abutted Structures”; [0003] “wireless ultrasonic communication system that enables communication into and out of RF-impervious enclosures and structures”; [0006] “environmental conditions such as temperature and acceleration can be measured with sensors, and stored electronically within a shipping container. Standard wireless radio frequency (RF) communication technology cannot be used to retrieve data from a closed shipping container because RF transmissions cannot penetrate the metal surfaces of a shipping container”;  [0093] “"software defined radio" concept that provides a technique of reduced sampling speeds, which directly translates to reduced power consumption”; [0071] “Modules support various modes of communication including ultrasound, RF”; [0115] “ integration among multiple transceivers based on multiple modes of communication (e.g., ultrasound, RF, IR, wired)”; reference claim 15 “ultrasonic communication system”; the Examiner emphasizes that Yeary teaches communication comprising both RF and ultrasonic communication wherein the ultrasonic portion is utilized for at least sensor locations that are radio impervious).
In view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine conventional RF communication and interrogation—as supported by Kalinin—with Aftab’s system thereby providing the expected advantages of reliable long(er) range communication. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yeary’s integration of multiple modes of communication including both radiofrequency and ultrasonic with Aftab’s system thereby providing the complimentary advantages of both radiofrequency and ultrasonics for the environmental conditions including especially the advantages of utilizing the ultrasonic communication for sensors located in radiowave impervious locations.
Therefore the combination of references suggests wherein the interrogation signal is transmitted by a signal source other than the interrogation unit (i.e., initial radiofrequency interrogation followed by an ultrasonic communication channel to the sensor).
The Examiner further notes that a preference is not a proper limitation that is required to meet the claim, see related 112(b)/2nd indefinite claim rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is (303) 297-4317.  The Examiner can normally be reached on Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0. Additional useful information can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.
The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID L SINGER/Primary Examiner, Art Unit 2856